CoopeR, J.,
delivered tire following dissenting opinion:
I am unable to concur with my brother judges in the conclusion reached in this’ case. The mortgagee declined in his answer to assent to a sale by the court of his interest in the mortgaged property, and insisted upon his right to sell under the power conferred by the contract. I am of opinion that the-court has no authority to interfere with the obligation of a valid contract of mortgage, except upon the application of one of the contracting parties upon good cause shown, or upon the application of some person legally entitled to be subrogated to the shoes of one of the contracting parties, and then only the extent of the rights of such party. It is upon the latter ground that a creditor of the mortgageor is permitted to redeem by the payment of the mortgage debt whenever the mortgageor might thus redeem The creditor cannot claim any higher or different rights than those of the debtor whose interest he is seeking to subject. He may sell the entire estate with the assent oí the mortgagee, for the latter is entitled to such a sale. There is no authority for anything further in Cloud v. Hamilton, 3 Yer., 81. In that case the lien creditor acquiesced in the decree of sale. That decree, it sufficiently appears, was that the debtor pay the complainant’s debt within a given time, and on failure that the land be sold. Under this decree,'the lien creditor might be deprived of its benefits either by a voluntary dismissal of the bill by the complainant, or by the payment by the debtor of the com*439plainant’s debt before a sale. The lien creditor, therefore, moved the court that the decree be modified so as to require the debtor to pay the lien debt first within a given time, and on failure, that the land be sold in satisfaction of that debt. But the court declined to make the modification because the lien creditor could only entitle himself to such relief by a bill filed for the purpose. It has been repeatedly held by this court that a mortgagee may enforce 'his rights without reference to either prior or subsequent encumbrancers: Mims v. Mims, 1 Hum., 425; Rowan v. Mercer, 10 Hum., 359; Fletcher v. Coleman, 2 Head, 384. It is difficult to see how a creditor can, by the mere filing of a bill, to reach his debtor’s equity of redemption, acquire a higher right than an encumbrancer by contract or by judgment. The mortgagee, it seems to me, still has the right to execute, or enforce his contract according to its terms. To cut down the security by the costs of jja judicial proceeding and sale when the contract stipulates for a different mode, which neither of the contracting parties seeks legally to interfere with, seems to me to be an unauthorized violation of contract rights. I concede that the present decision is in accord with the principles enunciated in Fulgum v. Cotton, 6 Lea, 590. I was incompetent to sit in that case and did not participate in the decision. I dissent, respectfully, from its rulings, and from the opinion sanctioned by the majority of the court in the present case.